EXHIBIT B
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


                                             CIVIL MINUTES – GENERAL

    Case No.      SA CV18-01519 JAK (PLAx)                                           Date   February 28, 2019
    Title         Kajeet, Inc. v. Qustodio, LLC




    Present: The Honorable              JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                       Andrea Keifer                                                Alex Joko
                       Deputy Clerk                                          Court Reporter / Recorder
               Attorneys Present for Plaintiffs:                         Attorneys Present for Defendants:
                         Not Present                                                Not Present


    Proceedings:               (IN CHAMBERS) ORDER RE DEFENDANT'S MOTION TO DISMISS
                               (DKT. 37)


I.          Introduction

Kajeet, Inc. (“Plaintiff”) brought this action against Qustodio, LLC (“Defendant”) on August 24, 2018,
alleging infringement of U.S. Patent No. 8,712,371 (“the ’371 Patent”), U.S. Patent No. 8,630,612 (“the
’612 Patent”) and U.S. Patent No. 8,667,559 (“the ’559 Patent”). Complaint, Dkt. 1.

On November 21, 2018, Defendant brought a Motion to Dismiss the Complaint Pursuant to Fed. R. Civ.
P. 12(b)(6) (“Motion”). Dkt. 37. In support of the Motion, Defendant argues that all claims of the asserted
patents are invalid for failing to claim patentable subject matter under 35 U.S.C. § 101. Plaintiff opposed
the Motion (Dkt. 43), and Defendant replied. Dkt. 46.

A hearing on the Motion was conducted on February 25, 2019, and it was then taken under submission.
Dkt. 55. For the reasons stated in this Order, the Motion is GRANTED without prejudice, with any
amended complaint to be filed within 14 days of the issuance of this Order.

I.          Factual Background

The ’371 Patent issued April 29, 2014, and is titled “Feature Management of a Communication Device.”
The ’612 and ’559 Patents, although each issued prior to the ’371 Patent (March 4, 2014 and January
14, 2014, respectively), are continuation patents of the ’371 Patent. The ’612 and ’559 Patents share the
same title and substantially the same specification as the ’371 Patent.1

The Asserted Patents generally disclose methods and systems for “real-time management of a device,
and more particularly to the establishment and enforcement of policies or rules associated with the feature
or functions that may be performed with the device.” ’371 Patent at Abstract; see also id. at 1:47-50. The
Asserted Patents state,



1
     All citations in this Order are to the ’371 Patent unless otherwise noted.
                                                                                                         Page 1 of 9
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      SA CV18-01519 JAK (PLAx)                                        Date    February 28, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC

         [p]ostpaid cellular phone (cell phone) services typically allow the user of a cell phone to
         spend unlimited amounts of money for services. In other words, there is nothing to stop
         the user from running up a huge cell phone bill. Many parents have experienced this issue
         with their children, prompting the parents to take their children’s phones away or to
         otherwise restrict their children’s access to the phones. Unfortunately, modern society
         requires that parents have the ability to contact their children by cell phone and vice versa,
         so the cell phones are often returned to the children despite the possibility of future abuse.

’612 Patent at 1:66-2:9.

The Asserted Patents also state that “[t]he same type of issue exists between employers and employees
and other parties in similar administrator/user relationships with respect to the use/abuse of cell phones
and other devices.” Id. at 2:10-13. The Asserted Patents describe the prepaid cell phone as one prior art
solution to address these concerns, but explain that a shortcoming with such phones is that once all
available time, i.e., credit, on the phone has been used, the service provider for the prepaid cell phone
simply shuts down access to all services, such that “the child will not be able to call a parent in the event
of an emergency.” Id. at 2:39-40; see also id. at 2:27-41.

After describing some other prior art solutions and their shortcomings, the Asserted Patents explain the
narrow issue that they intend to address is “providing limits on overspending and other activities by the
user while simultaneously assuring that the user will always be able to use the phone when appropriately
needed.” Id. at 3:56-59.

The Complaint alleges that Defendant infringes “at least claims 1, 3, and 6 of the ’371 Patent.” Dkt. 1 ¶
45. Claims 3 and 6 of the ’371 Patent are dependent claims that depend from Claim 1. Claim 1 of the
’371 Patent states:

         1.     A system for managing a computing device, the system comprising:
                a switch or a node configured to receive a request to or from the computing device
                        to perform one or more functions associated with the computing device;
                a policy decider operable to access one or more policies that control one or more
                        functions associated with the computing device, the policy decider further
                        operable to generate a decision to grant or deny the request based on the
                        one or more policies; and
                a policy enforcer operable to enforce the decision of the policy decider as to
                        whether the request has been granted or denied by transmitting data to the
                        switch or node, the data being indicative of one or more actions consistent
                        with the decision to the switch or node.

’371 Patent, Claim 1.

The Complaint similarly alleges that Defendant infringes “at least Claims 1, 6, and 8 of the ’612 Patent.”
Id. at ¶ 56. Claims 6 and 8 of the ’612 Patent are dependent claims that depend from Claim 1. Claim 1 of
the ’612 Patent states:

         1.     A system for managing computing devices configured to communicate over one or
                                                                                                   Page 2 of 9
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      SA CV18-01519 JAK (PLAx)                                      Date    February 28, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC

         more networks serviced by one or more service providers, the system comprising a
         memory bearing instructions that, when executed on the system, cause the system to at
         least:
                store a policy that controls at least a use of a function on a computing device, the
                        control comprising allowing and disallowing the use of the function based
                        on a context associated with the computing device, the policy being defined
                        by an administrator;
                group one or more computing devices in a group;
                associate the policy with the group;
                receive a request sent to or from a computing device in the group to use the
                        function;
                generate a decision to grant or deny the request based on the policy; and
                enforce the decision by taking an action that is consistent with the decision and by
                        sending to the computing device data indicative of the action, the action
                        allowing or disallowing the use of the function on the computing device.

’612 Patent, Claim 1.

The Complaint has similar allegations as to Defendant’s claimed infringement of “at least claim 27 of the
’559 Patent.” Id. at ¶ 33. Claim 27 of the ’559 Patent states:

         27.   A method for controlling a computing device configured to execute a function using
         a communication network managed by a service provider, the method comprising:
               sending to a server a request to communicate with a remote computing device
                       over the communication network;
               receiving in real-time from the server a decision granting or denying the request,
                       the decision being based on a policy stored at the server and configured
                       by an administrator; and
               enforcing the decision by enabling a communication with the remote computing
                       device over the communication network when the decision grants the
                       request and by disabling the communication when the decision denies the
                       request, the communication being enabled or disabled without storing the
                       policy on the computing device.

’559 Patent, Claim 27.

II.      Analysis

         A.     Legal Standards

                1.      Motion to Dismiss

Pursuant to Fed. R. Civ. P. 12(b)(6), a complaint may be dismissed for “failure to state a claim upon which
relief can be granted.” As the Supreme Court has explained:

         To survive a motion to dismiss, a complaint must contain sufficient factual matter,
                                                                                                Page 3 of 9
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.      SA CV18-01519 JAK (PLAx)                                           Date    February 28, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC

         accepted as true, to “state a claim to relief that is plausible on its face.” [Bell Atlantic Corp.
         v. Twombly, 550 U.S. 544, 570 (2007)]. A claim has facial plausibility when the plaintiff
         pleads factual content that allows the court to draw the reasonable inference that the
         defendant is liable for the misconduct alleged. Id., at 556. . . . The plausibility standard is
         not akin to a “probability requirement,” but it asks for more than a sheer possibility that a
         defendant has acted unlawfully. [Id.] Where a complaint pleads facts that are “merely
         consistent with” a defendant's liability, it “stops short of the line between possibility and
         plausibility of ‘entitlement to relief.’ ” Id., at 557.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Iqbal identifies “[t]wo working principles” that underlie the standard that applies to a motion to dismiss.
Id. First, “the tenet that a court must accept as true all of the allegations contained in a complaint is
inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action, supported by
mere conclusory statements, do not suffice.” Id. “Second, only a complaint that states a plausible claim
for relief survives a motion to dismiss.” Id. at 679. “[W]here the well-pleaded facts do not permit the court
to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—
‘that the pleader is entitled to relief.’ ” Id. (quoting Fed. R. Civ. P. 8(a)(2)).

                 2.      Section 101 Analytical Framework

"Section 101 defines the subject matter that may be patented under the Patent Act." Bilski v. Kappos,
561 U.S. 593, 601 (2010). Section 101 provides: "Whoever invents or discovers any new and useful
process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title." 35 U.S.C. § 101.
“Section 101 thus specifies four independent categories of inventions or discoveries that are eligible for
patent protection: processes, machines, manufactures, and compositions of matter.” Bilski, 561 U.S. at
601.

Although the Supreme Court has recognized that “[i]n choosing such expansive terms . . . Congress
plainly contemplated that the patent laws would be given wide scope,” it has identified three exceptions
to the application of Section 101: “laws of nature, physical phenomena, and abstract ideas.” Diamond v.
Chakrabarty, 447 U.S. 303, 308-09 (1980). These exceptions are not required by the text of the statute,
but are consistent with the idea that certain discoveries “are part of the storehouse of knowledge of all
men” and are “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant
Co., 333 U.S. 127, 130 (1948). Consistent with these principles is that “the concern that drives this
exclusionary principle [is] one of pre-emption.” Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208, 216
(2014) (citation omitted). Consequently, the Supreme Court has required that “[i]f there is to be invention
from such a discovery, it must come from the application of the law of nature to a new and useful end.”
Funk Bros., 333 U.S. at 130. These rules apply in the same manner to product and process claims.
Gottschalk v. Benson, 409 U.S. 63, 67-68 (1972).

Alice is the most recent statement by the Supreme Court on the application of these principles. It
expanded the two-step approach for resolving Section 101 issues adopted in Mayo Collaborative Servs.
v. Prometheus Labs., Inc., 566 U.S. 66, 77 (2012). In the first step, a court must “determine whether the
claims at issue are directed to one of those patent-ineligible concepts.” Alice, 573 U.S. at 217 (citing
                                                                                                       Page 4 of 9
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.     SA CV18-01519 JAK (PLAx)                                           Date     February 28, 2019
    Title        Kajeet, Inc. v. Qustodio, LLC

Mayo, 566 U.S. at 77). If this standard is satisfied, then in the second step the court must ask “[w]hat else
is there in the claims.” Id. This requires a consideration of “the elements of each claim both individually
and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of
the claim’ into a patent eligible application.” Id. (citing Mayo, 566 U.S. at 78–79). In performing this second
step of the analysis, a court must “search for an ‘inventive concept’—i.e., an element or combination of
elements that is 'sufficient to ensure that the patent in practice amounts to significantly more than a patent
upon the [ineligible concept] itself.’” Id. at 217-18 (citing Mayo, 566 U.S. at 72–73).

“[W]hether a claim recites patent eligible subject matter is a question of law,” but it is one “which may
contain underlying factual determinations.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)
(citations omitted). An example of such a factual determination is “[w]hether something is well-
understood, routine, and conventional to a skilled artisan at the time of the patent.” Id. at 1369. Thus, a
complaint that properly alleges that individual elements of a claim are not well-understood, routine, or
conventional, may be sufficient to state a claim notwithstanding an invalidity challenge under Section
101. Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018).

            B.     Application

In support of its position that the claims fail to satisfy step one of the Alice test,2 Defendant argues that
the claims of the Asserted Patents are directed to the concept of “managing access to functions based
on policies.” Dkt. 37 at 7. Defendant then argues that this concept is “predicated upon a basic human
activity” and is necessarily an abstract idea. Id. at 8. Defendant relies primarily on two non-precedential
Federal Circuit decisions for the proposition that managing access to content using policies is abstract.
See Prism Techs. LLC v. T-Mobile USA, Inc., 696 F. App’x 1014 (Fed. Cir. 2017), cert. denied, 138 S.
Ct. 689 (2018); Smartflash LLC v. Apple Inc., 680 F. App’x 977 (Fed. Cir. 2017), cert. denied, 138 S. Ct.
687 (2018).

Plaintiff disputes this characterization of the claims and asserts that they instead are “directed to systems
and methods for effecting policy-based controls over communication devices.” Dkt. 43 at 13. Plaintiff then
argues that,

            these claims require remote storage of usage policies which are thereby less vulnerable
            to manipulation by the user of the device(s) being managed while still accommodating
            real-time, continuous control during device usage, thereby improving the functionality of
            the computer-based systems through improved security, effectiveness, and robustness of
            the control accommodated.

2
  Defendant argues that representative claims of the Asserted Patents can be analyzed for purposes of the § 101
analysis. Dkt. 37 at 5-7. Plaintiff disagrees. Dkt. 43 at 11-12. In light of the approach adopted in this Order, it is
unnecessary to decide whether it is appropriate to designate certain claims of the Asserted Patents as
representative in determining whether the claims are invalid under § 101. Berkheimer, 881 F.3d at 1365 (“Courts
may treat a claim as representative in certain situations, such as if the patentee does not present any meaningful
argument for the distinctive significance of any claim limitations not found in the representative claim or if the
parties agree to treat a claim as representative.”); see also Content Extraction & Transmission LLC v. Wells Fargo
Bank, Nat. Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014) (agreeing with district court’s decision to conduct
representative claim analysis in its § 101 inquiry based on district court’s determination that the claims at issue
were “substantially similar and linked to the same abstract idea.”)
                                                                                                          Page 5 of 9
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      SA CV18-01519 JAK (PLAx)                                       Date    February 28, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC


Id. at 6. Plaintiff relies primarily on two precedential Federal Circuit cases for the proposition that claims
to computer technology that include a unique “architectural” arrangement of components have been
found patent-eligible under 35 U.S.C. § 101. Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343 (Fed.
Cir. 2018), as amended (Nov. 20, 2018); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253 (Fed. Cir.
2017).

Plaintiff’s position regarding the nature of the claims is premised on the assertion that each of the asserted
claims requires, and there is a technological improvement created by, policies for managing computing
devices that are stored separately from the computing devices. Plaintiff relies on the claim language itself
to support its argument that the claims recite policies for managing computing devices that are stored
remotely from the computing devices. Plaintiff’s principle, cited support for the assertion that this
arrangement creates a technological improvement, however, does not come from the intrinsic record of
the Asserted Patents or from the Complaint. Instead it is based more on the Declaration of Charles D.
Knutson submitted in support of Plaintiff’s opposition to Defendant’s Motion to Dismiss. Knutson Decl.,
Dkt. 43-7 ¶¶ 18, 20-23. The Knutson Declaration states, for example, that “the remote storage of usage
policies . . . are thereby less vulnerable to manipulation by the device user, at the same time
accommodating real-time, continuous control concurrent with device usage, which improved the
functionality of computer-based systems through improved security, effectiveness, and robustness of
control.” Id. ¶ 20. Plaintiff relies on the Knutson Declaration and similar arguments to support its position
under Alice step two. Dkt. 43 at 24.

Defendant does not really dispute that the claims require remote storage of polices as to device usage,
but disagrees with Plaintiff’s characterization of this aspect of the claims as a technological improvement.
Defendant’s cited support for its disagreement, however, does not come from the intrinsic record of the
Asserted Patents or from the Complaint, but from Federal Circuit caselaw. As Defendant argues:

         [p]erhaps the closest factual analogue is found in BASCOM, where the claims at issue
         generally recited a system for filtering internet content, located on a remote ISP server
         that associated each network account with at least one filtering scheme and set of filtering
         elements to permit customized filtering of Internet traffic for each account.

Dkt. 46 at 6 (citing Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1345 (Fed.
Cir. 2016)). Defendant also relies on Bascom to support its argument that remote storage of polices was
a well-known and conventional concept prior to the issuance of the relevant patents. Id. at 7 n.13.

In Bascom, the Federal Circuit concluded that the claims were abstract under Alice step one. However,
the Federal Circuit also concluded that the claims were patent-eligible under Alice step two. 827 F.3d at
1349-50. As the Federal Circuit explained

         “in other cases involving computer-related claims, there may be close calls about how to
         characterize what the claims are directed to.” [Enfish, LLC v. Microsoft Corp., 822 F.3d
         1327, 1339 (Fed. Cir. 2016).] “In such cases,” we noted, “an analysis of whether there are
         arguably concrete improvements in the recited computer technology could take place
         under step two.” Id. That is, some inventions' basic thrust might more easily be understood
         as directed to an abstract idea, but under step two of the Alice analysis, it might become
                                                                                                  Page 6 of 9
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      SA CV18-01519 JAK (PLAx)                                          Date    February 28, 2019
 Title         Kajeet, Inc. v. Qustodio, LLC

         clear that the specific improvements in the recited computer technology go beyond “well-
         understood, routine, conventional activit[ies]” and render the invention patent-eligible. See
         Alice, 134 S.Ct. at 2359.

Id. at 1348.

After agreeing at step one with the district court that the claims were drawn to the abstract idea of filtering
content, the Federal Circuit found that “the installation of a filtering tool at a specific location, remote from
the end-users, with customizable filtering features specific to each end user” provided the claims with an
inventive concept under Alice step two. Id. at 1350; see also id. (“As is the case here, an inventive concept
can be found in the non-conventional and non-generic arrangement of known, conventional pieces.”).

In its reply brief, Defendant fails to address the holding in Bascom on which Plaintiff relies, i.e., that the
claims at issue in that case were patent-eligible. See Dkt. 43 at 24. At the hearing, Defendant suggested
that the analysis in Bascom of Alice step two is distinguishable from what should be conducted as to the
claims at issue here. Defendant argued that the claims at issue in Bascom concerned a specific method
of filtering, but in this case, the claims are only drawn to the “general concept of remote storage.”
However, when considering a motion to dismiss, all reasonable inferences are drawn in favor of the non-
moving party. Under that standard, Defendant’s position is not persuasive. It also conflicts somewhat with
Defendant’s assertion in its reply brief that the claims at issue in Bascom are “perhaps the closest factual
analogue” to the claims asserted in this case.

Decisions after Bascom have reached similar patentability determinations with respect to the placement
or arrangement of claimed computer components at Alice step one. They did so based on the disclosure
in the patent intrinsic record. See, e.g., Ancora Techs, 908 F.3d 1343; Visual Memory, 867 F.3d 1253.
Defendant asserts that the inquiry at Alice step one is purely legal and can only be conducted by
reviewing the patent intrinsic record. Dkt. 46 at 2. On this basis, Defendant argues that Plaintiff cannot
rely on extrinsic evidence to create a disputed, inferred fact that would warrant the deferral of a
determination of whether the claims are drawn to an abstract idea under Alice step one. Id. at 3-4.

Although in many instances, the Alice step one inquiry turns solely on the patent intrinsic record, the
position that there cannot be underlying factual disputes in an Alice step one inquiry is not supported by
legal authority. Indeed, the general rule is that there is always the possibility of the need for factual
determinations in connection with an analysis about the scope of the patent intrinsic record. In the context
of claim construction, those factual determinations ordinarily are resolved by the court. Teva Pharm. USA,
Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (“In some cases . . . the district court will need to look
beyond the patent's intrinsic evidence and to consult extrinsic evidence in order to understand, for
example, the background science or the meaning of a term in the relevant art during the relevant time
period . . . . In cases where those subsidiary facts are in dispute, courts will need to make subsidiary
factual findings about that extrinsic evidence.”).

Assuming without deciding that the asserted claims here are drawn to an abstract idea, it is now clear
that the inquiry at Alice step two may involve and require the assessment of underlying questions of fact.
See Aatrix, 882 F.3d at 1128 (“Whether the claim elements or the claimed combination are well-
understood, routine, conventional is a question of fact.”). On a motion to dismiss, however, the analysis
must be “based on the sources properly considered on a motion to dismiss, such as the complaint, the
                                                                                                     Page 7 of 9
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

    Case No.      SA CV18-01519 JAK (PLAx)                                            Date    February 28, 2019
    Title         Kajeet, Inc. v. Qustodio, LLC

patent, and materials subject to judicial notice.” Id.; see also Athena Diagnostics, Inc. v. Mayo
Collaborative Servs., LLC, No. 2017-2508, 2019 WL 453489, at *9 (Fed. Cir. Feb. 6, 2019) (finding district
court in the First Circuit did not abuse its discretion in declining to consider an expert declaration
submitted in opposition to a Rule 12(b)(6) motion).

Here, as noted, Plaintiff relies primarily on the Knutson Declaration to support its argument that the
combination of elements in the asserted claims provides an inventive concept. If the statements in the
Knutson Declaration are accepted,3 Bascom, as well as Defendant’s statements about that decision,
suggest that, at least on a motion to dismiss, with all reasonable inferences drawn in favor of the non-
moving party, it would be premature to determine that the asserted claims are drawn to patent-ineligible
subject matter. In the Ninth Circuit, however,

            [g]enerally, district courts may not consider material outside the pleadings when assessing
            the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure.
            Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). When “matters outside the
            pleading are presented to and not excluded by the court,” the 12(b)(6) motion converts
            into a motion for summary judgment under Rule 56. Fed. R. Civ. P. 12(d). Then, both
            parties must have the opportunity “to present all the material that is pertinent to the
            motion.” Id.

            There are two exceptions to this rule: the incorporation-by-reference doctrine, and judicial
            notice under Federal Rule of Evidence 201.

Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). Because the Knutson
Declaration, rather than the materials properly and ordinarily considered on a motion to dismiss, forms
the principal basis for Plaintiff’s argument under Alice step two,4 judicial and party economy are best
served by having Plaintiff file an amended pleading that includes express, factual allegations consistent
with the patent intrinsic record that support its position under both steps of Alice. See Aatrix, 882 F.3d at
1126-27 (it would not be futile to allow the plaintiff leave to file a proposed second amended complaint
with allegations that, taken as true, “would directly affect the district court’s patent eligibility analysis.”). It
is not appropriate to make a determination regarding patent eligibility until after Plaintiff has had the
opportunity to do so.


III.        Conclusion


3
  At the hearing, Defendant argued that the Knutson Declaration includes only one conclusory statement related
to Alice step two, which was insufficient to support Plaintiff’s position. Knutson Decl., ¶ 29. Paragraph 29 of this
declaration is broader than that. Moreover, Defendant’s position fails to acknowledge that, under Federal Circuit
caselaw, the issue of the placement of claimed elements in a computer system has been considered in terms of
both Alice step one and Alice step two. Therefore, Knutson’s statements regarding Alice step one may be relevant
to the Alice step two inquiry. For all of these reasons, Plaintiff has presented a sufficient basis to grant it leave to
amend the Complaint.
4
  At the hearing, Plaintiff asserted that certain allegations in the Complaint support its arguments relating to
remote storage of policies. However, neither of the allegations in the Complaint identified at the hearing provides
sufficient support for this position. See Dkt. 1 ¶¶ 13, 31.
                                                                                                            Page 8 of 9
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES – GENERAL

 Case No.   SA CV18-01519 JAK (PLAx)                                  Date        February 28, 2019
 Title      Kajeet, Inc. v. Qustodio, LLC

For the reasons stated in this Order, the Motion is GRANTED, without prejudice, with any amended
complaint to be filed by March 14, 2019, and consistent with its analysis.


IT IS SO ORDERED.




                                                                                           :

                                                     Initials of Preparer    ak




                                                                                               Page 9 of 9
